  Case 19-27996       Doc 16     Filed 11/20/19 Entered 11/20/19 11:00:18            Desc Main
                                   Document     Page 1 of 3


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 19-27996
 Peter A Renkens                                       Judge A. Benjamin Goldgar (Lake)
                                                       Chapter: 13
                          Debtor

                             OBJECTION TO CONFIRMATION

NOW COMES Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as owner trustee for Deephaven Residential Mortgage Trust 2019-1 (hereinafter “Movant”),
through its attorney, Josephine J. Miceli of Johnson, Blumberg & Associates, LLC, and states as
follows:

   1.      The above-captioned Chapter 13 case was filed on October 2, 2019.

   2.      The Movant, a party in interest, holds a Mortgage dated September 26, 2018 on the

           property located at 719 Cameron Drive, Antioch, Illinois 60002, in the original

           amount of $171,500.00.

   3.      Movant is in the process of preparing the proof of claim to have filed by the claims

           bar date. The Movant’s arrearage claim is anticipated to be $16,076.79.

   4.      The Debtor plan provides that the Chapter 13 Trustee is to pay the Movant $8,000.00

           for its arrearage claim. Said plan does not fully pay Movant’s actual claim and as

           such, the plan is unfeasible.
 Case 19-27996      Doc 16     Filed 11/20/19 Entered 11/20/19 11:00:18           Desc Main
                                 Document     Page 2 of 3


   5.     Based on the anticipated claims and the plan not being feasible, the proposed plan

          modifies the rights of the Movant and such modification is inconsistent with the

          provisions of 11 U.S.C. 1322(b)(2) and as such, the plan does not comply with the

          Bankruptcy Code.

WHEREFORE, Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as owner trustee for Deephaven Residential Mortgage Trust 2019-1 prays that confirmation of
the Debtor's plan be denied and for such other relief as the Court deems just.

                                            /s/ Josephine J. Miceli
                                            Josephine J. Miceli, ARDC #6243494
                                            Attorney for Wilmington Savings Fund Society,
                                            FSB, not in its individual capacity but solely as
                                            owner trustee for Deephaven Residential
                                            Mortgage Trust 2019-1

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 19-27996       Doc 16     Filed 11/20/19 Entered 11/20/19 11:00:18            Desc Main
                                   Document     Page 3 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                        Bankruptcy No. 19-27996
 Peter A Renkens                                        Judge A. Benjamin Goldgar (Lake)
                                                        Chapter: 13
                          Debtor

                                     NOTICE OF FILING

TO:    Peter A Renkens, 719 Cameron Drive, Antioch, IL 60002
       Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532
       David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
       60090
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

        Please take notice on November 20, 2019, the attached Objection to Confirmation of was
electronically filed with the Clerk of the Bankruptcy Court for the Northern District of Illinois.

                                CERTIFICATE OF SERVICE

I, Josephine J. Miceli, an attorney certify that I served the attached Objection to Confirmation by
mailing a copy to the Debtor at the address listed above by depositing the same in the U.S. mail,
first class, postage prepaid at 230 W. Monroe St., Chicago, IL 60606 on or before 5:00 p.m. on
November 20, 2019. The remaining parties were served by the CM/ECF electronic noticing
system.

                                              /s/ Josephine J. Miceli
                                              Josephine J. Miceli, ARDC #6243494
                                              Attorney for Wilmington Savings Fund Society,
                                              FSB, not in its individual capacity but solely as
                                              owner trustee for Deephaven Residential
                                              Mortgage Trust 2019-1

Josephine J. Miceli
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
